Citation Nr: 1502111	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial Agency of Original Jurisdiction review in accordance with 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at entrance into service.
 
2.  The most probative evidence of record indicates that the Veteran's bilateral hearing loss was not aggravated beyond its natural progression during service.
 
3.  The most probative evidence of record indicates that the Veteran's tinnitus is not causally related to service.


CONCLUSIONS OF LAW

1.  The preexisting bilateral hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1131, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).
 
2.  Tinnitus was neither incurred in nor aggravated by active service, and may not be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2011 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and statements from the Veteran.

The Veteran was afforded VA examinations in December 2011 and December 2012 in connection with the issues on appeal.  Review of the December 2011 VA examination report and its January 2012 addendum VA opinion reveals that the report is adequate for the purpose of adjudicating the issues on appeal.  Specifically, the examination report includes diagnoses and opinions that are congruent with the other evidence of record and that were rendered based on a physical examination of the Veteran and a review of the record.  Review of the December 2012 VA examination report reveals that it is also adequate for the purpose of adjudicating the issues on appeal.  The December 2012 VA examination report also includes diagnoses and opinions that are congruent with the other evidence of record and that were rendered based on a physical examination of the Veteran and a review of the record.  The opinions provided in the January 2012 addendum VA opinion and the December 2012 VA examination report are accompanied by complete rationales.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss and tinnitus.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The "chronic" in-service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to the "chronic" diseases listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  For the purpose of establishing service connection, it is not required that a hearing loss disability for VA purposes be demonstrated during service.  Rather, service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.

Analysis - Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to in-service noise exposure.  Specifically, the Veteran has indicated that during service he was exposed to noise from non-combat small arms fire and explosions, and from riding with his head outside of the vehicle.  See, e.g., December 2011 VA examination report.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.  The evidence shows that the Veteran had preexisting bilateral hearing loss that was "noted" at entrance into service and that did not increase in severity during service.  

The pre-induction report of medical examination, dated June 1985, shows the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT (dB)
5
5
5
15
50
LEFT (dB)
5
5
0
20
30

The Veteran was assigned a hearing loss profile of H2 under the PULHES classification system.  As noted above, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that a puretone threshold higher than 20 dB indicates hearing loss.  Because the Veteran's puretone threshold at the 4,000 Hz level for each ear exceeded 20 dB at enlistment, the Board finds that the Veteran's bilateral hearing loss was "noted" at entrance and therefore preexisted his active service.  Thus, the presumption of soundness does not attach, and service connection for bilateral hearing loss may be considered only on the basis of aggravation of preexisting bilateral hearing loss during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Thus, the question before the Board is whether the Veteran's preexisting bilateral hearing loss increased in severity during active service.  The service treatment records reflect that the Veteran had only one audiogram taken during service.  The audiogram, dated November 1987, shows the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT (dB)
5
5
5
20
45
LEFT (dB)
5
5
0
25
30

The Veteran was given a hearing loss profile of H1 under the PULHES classification system.  In June 1986, the Veteran reported that he had a pre-service history of ear infections.  However, the service treatment records are otherwise completely absent for any notation or complaint related to bilateral hearing loss.  Of note, the service treatment records contain a document signed by the Veteran whereby the Veteran declined a separation medical examination.  Accordingly, the record does not contain a separation report of medical examination.

The Veteran's November 1987 audiogram, when compared to the June 1985 pre-induction audiogram, reflects a five-decibel increase bilaterally at the 3,000 Hz level, and a five-decibel decrease in the right ear at the 4,000 Hz level.  The December 2011 VA examiner reviewed the claims folder, to include the June 1985 pre-induction report of medical examination and the September 1987 audiogram, and concluded that any threshold shifts during active service were not significant and that the Veteran's high-frequency hearing loss remained "stable" during service.  The December 2012 VA examiner also reviewed the claims folder, and concluded that there were no changes in the audiological tests during service.  The December 2012 VA examiner attributed any differences between the June 1985 and November 1987 audiograms to "test/retest reliability of +/- 5 dB."  The Board finds that the December 2011 and December 2012 VA examination reports are entitled to great probative weight because they are based on personal examination of the Veteran and a thorough review of the record.  As such, the Board finds that there was no significant increase in severity of the Veteran's bilateral hearing loss during service.

The Board has considered the private medical opinion from T. M., AuD/CCC/A, dated March 2013.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to medical opinions is within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, Dr. T. M. opined that the Veteran's bilateral hearing loss is "more probably than not associated with his military noise exposure."  However, neither the opinion nor the accompanying evaluation summary indicates that Dr. T. M. was aware that the Veteran's bilateral hearing loss preexisted the Veteran's active service.  To the contrary, Dr. T. M. opined that the Veteran's hearing loss was a direct result of his in-service noise exposure without any discussion of his preexisting hearing loss.  As Dr. T. M. reached her medical conclusion based on an inaccurate or incomplete understanding of the Veteran's medical history, the Board finds that the medical opinion is entitled to little to no probative value, and is outweighed by the VA examiners' opinions discussed above.

The Board notes that the Veteran may sincerely believe that he has a bilateral hearing loss disability that was incurred in or aggravated by active service.  Moreover, the Board does not dispute his report of acoustic trauma in service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record, including the service treatment records, the December 2011 VA examination report with a January 2012 addendum opinion, and the December 2012 VA examination report.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting bilateral hearing loss during service.  As there is no increase in severity during service of the preexisting bilateral hearing loss, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b) (2014).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Analysis - Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  He reports that he first noticed the tinnitus during active service.  See May 2014 hearing transcript.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, to include the December 2011 and December 2012 VA examinations.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.

However, the Veteran's service treatment records are absent for any reference to tinnitus.  Specifically, the treatment records do not indicate that the Veteran ever reported or complained of tinnitus during service.  The November 1987 audiological report makes no mention of complaints of tinnitus.  The Veteran reported at the May 2014 Board hearing that he did not seek treatment for tinnitus during service, and did not complain of tinnitus to friends or family during service. Although the Veteran has asserted that he has experienced tinnitus since active service, the medical evidence does not demonstrate that he complained of tinnitus until October 2005, when he underwent a private audiological assessment.  Furthermore, in January 2012, the Veteran actually denied having tinnitus during a primary care visit at a VA treatment facility.

In her January 2012 addendum VA opinion, the December 2011 VA examiner opined that the Veteran's tinnitus is less likely than not the result of in-service noise exposure.  The December 2012 VA examiner similarly opined that the Veteran's tinnitus was less likely as not caused by or the result of active service.  The December 2012 VA examiner further opined that the tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  The December 2012 VA examiner based his opinion in part on the absence of any in-service complaints of tinnitus.

Based on the evidence, the Board finds that service connection for tinnitus is not warranted.  In this case the evidence does not demonstrate that the Veteran's tinnitus is directly related to service.  Notably, the December 2012 VA examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss, which preexisted service, and that it is less likely as not that the tinnitus was caused by or related to service.  Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptom to any particular cause.  Such is a complex medical matter which does not lend itself to lay opinion.  The Veteran has not been shown to have had any medical training.  Thus, the Board affords greater probative weight to the December 2012 VA examiner's medical opinion, which attributes the tinnitus to the non-service-connected bilateral hearing loss rather than to the Veteran's in-service noise exposure.

The evidence is also against a finding of continuity of symptomatology.  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  However, the contemporaneous evidence contradicts these statements.  In this regard, the Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran did not report tinnitus in service or at the time of separation.  He also did not claim service connection for tinnitus in November 1988 when he sought service connection for anterior dislocation of the left shoulder and residuals of a right ankle sprain.  The first recorded instance of the Veteran reporting tinnitus in the medical record is dated in October 2005, approximately 17 years after his separation from active service.  Based on the evidence, the Board does not find that the Veteran has consistently reported experiencing tinnitus since service and, therefore, continuity of symptomatology has not been established.

In sum, the Board has considered the Veteran's statements that his tinnitus is due to his military service, and such statements are supportive of a diagnosis of the disability.  However, his statements do not demonstrate that the tinnitus had its onset in service, that the tinnitus was the result of service, or that he has experienced symptoms of tinnitus since separation.  The probative medical evidence of record instead attributes the Veteran's tinnitus to his bilateral hearing loss, which preexisted his active service and is not service connected.  Accordingly, the Board determines that the weight of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Veteran's claim for service connection for tinnitus must be denied.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


